Citation Nr: 1536262	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to August 1946, including combat service in World War II.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In his April 2012 VA Form 9, the Veteran requested the opportunity to testify at a Travel Board hearing.  The hearing was scheduled for March 2015, and the appellant was notified in writing in advance of the date, time, and location of his requested hearing.  He did not appear for that hearing and has offered no cause for his failure to appear.  The hearing request therefore is deemed withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a disability rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been manifested by at least occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, impairment in memory, disturbances in mood, and difficulty establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating of 50 percent for PTSD are met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD is currently rated 30 percent disabling.  The Veteran's claim for increased compensation for his service connected PTSD was received by the RO on July 23, 2010.  He contends that his PTSD is more severe than the currently assigned rating.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2014).
The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Following a review of the relevant evidence of record, the Board finds that for the entire appeal period (beginning on the date the Veteran's claim for an increased rating was received on July 23, 2010), the criteria for a rating of 50 percent are met. 
At the August 2010 VA examination, the Veteran reported little in the way of close relationships, except a woman he had been dating for 19 years.  The Veteran's affect fluctuated from broad to mildly restricted and his mood appeared to range from anxious to mildly dysphoric.  He reported that since his hyponatremia episode in April, his thinking was not as clear.  He reported daily feelings of anxiety, poor sleep, nightmares, and hypervigilance.

The Veteran's VA treating physician, Dr. R.S., submitted letters to the VA regarding the Veteran's PTSD symptoms.  In a letter received in January 2011, Dr. R.S. noted that the Veteran's anxiety and PTSD had worsened excessively in the last couple of years and he was being seen on a weekly basis for medication management and therapy.  In a letter received in August 2011, Dr. R.S. noted that the Veteran was forgetful which could have been age related but he needed the help of his friend to assist with medications.  In a letter received in June 2012, Dr. R.S. noted that the Veteran has had panic attacks, some anxiety lasting all day long, and had been avoiding public places.  He also noted that the Veteran is hypervigilant at times and easily startled.  Dr. R.S. further noted that the Veteran was unable to carry out some of the activities of daily living tasks at home and that he had a friend who checked on him daily to make sure he was able to fix meals and take his medication on time, and that he had recently developed cognitive problems. Dr. R.S. assigned a GAF of 39.

At the June 2012 VA examination, the examiner noted anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran endorsed a startle response.  

VA treatment records from May 2010 through April 2013 showed treatment for PTSD with GAF scores ranging from 45 to 60.  June 2012 VA treatment records show neuropsychological testing was conducted, which found diminished visual and verbal memory abilities, but intact language, visual spatial, attention, and executive functioning.

After reviewing all of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that at least a 50 percent rating is warranted for the Veteran's PTSD.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart.  To this extent, the appeal is granted. 


ORDER

A rating of at least 50 percent for service-connected PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Additional development is necessary to determine whether a rating in excess of 50 percent is warranted for the Veteran's psychiatric disability.  The last VA examination was conducted in June 2012.  In the Veteran's statement received in March 2013 and his June 2015 Appellant's Brief, the Veteran contended that his PTSD has worsened.  In light of the Veteran's contentions, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Further, it appears that there may be outstanding VA treatment records.  The most recent VA treatment records are current only as of April 2013.  On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment for his psychiatric disability.  Any additional, pertinent VA or private treatment records should be associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his psychiatric disability and the impact of this disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his psychiatric disability that are not already of record.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

3.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected psychiatric disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his psychiatric disability, or the medications taken for such, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed should be accompanied by a supporting rationale.

4.  Then, readjudicate the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


